HOUSTON, Justice.
This dispute comes to this Court not as a stranger. See Windom v. Easley, 495 So.2d 46 (Ala.1986), and Windom v. Sheffield Enterprises, Inc., 510 So.2d 237 (Ala.1987). Ralph Windom appeals from a summary judgment in favor of Charles H. Easley and others in one of two consolidated cases and on four counts in the other case. Windom’s claims for breach of privacy or intentional infliction of mental distress are still pending. The trial court’s order was made final pursuant to Rule 54(b), A.R.Civ.P.
We are aware of the hopes and fears of the parties as to the ultimate resolution of these cases; however, our standards of review will permit us to reverse the judgment of a trial court only when we find that the trial court committed reversible error. We have read and studied the trial court’s order, the entire record, the pro se briefs of the parties, and the motion to disallow the appellee’s reply brief. In doing so, we have found no reversible error.
AFFIRMED.
TORBERT, C.J., and MADDOX, ALMON and BEATTY, JJ., concur.